Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-6 and 8-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Penilla et al. (US Patent 9,467,515), herein after referred to as Penilla.
Regarding independent claim 1, Penilla discloses a system comprising two or more electronic apparatuses disposed in a vehicle (Figure 1 reference vehicle 160 comprising electronics 162 to operate custom configuration as described in column 10 lines 27-30 and column 20 lines 51-58 depicted in figure 36 to comprise a plurality of physical inputs devices in the form of dials that can be pressed turned dialed, touched on display screen comprised on each physical input device.), the electronic apparatus comprising: 
an input device comprising a body configured to be rotatable and pushable and a display disposed on the body (Columns 52-53 lines 54-67 and 1-10 respectively describes figure 36 to regard physical input dials allowed to twist turn (rotatable) be pressed (pushable) be pulled or selected and may also include a screen (display) that provides the readout of the text shown in the examples. Figure 36 depicts the physical input dials to comprise a body with disposed screen (display).); and 
a processor (figure 19A reference CPU 1914) configured to acquire profile data of a user including preset information for function of the vehicle (Column 31 lines 35-54 describes the vehicle system 1900 comprising CPU 1914 to acquire information including APPs 104 and transmit information to displays 210a-c wireless and/or wired displays 210d. Columns 52-53 lines 54-67 and 1-10 describes the displays to regard hybrid physical/display controls in the form of dials. Column 53 describes the display to change based on the interactive mode exampling a senior mode. Columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. The user account is described in column 54 lines 8-15 to regard interactive modes or settings to allow vehicle customization of certain features automatically based on the user account. Figure 36 depicts examples of the senior mode to include vehicle functional such as wipers, volume, tune, and air. Please note that while figure 36 is emphasized due to the limitation of a rotatable pushable display body, the entirety of the specification regards user profiles customizing vehicle display GUIs.), control the display to display a basic user interface (UI) corresponding to the function of the vehicle (figure 36 reference depicted UI based on mode (senior, intelligent, informed)) based on the acquired profile data of the user (Columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. Column 13 lines 16-34 emphasizes customizing the user account/profile for vehicle allowing interaction modes which define way of access-input, look and feel, content, simplicity, complexity, skins, etc. of the user interfaces or controls of the vehicle which can extend to physical inputs, such as knobs, switches, buttons, dials.), and control the function of the vehicle corresponding to the basic UI in response receiving an input to the input device (Column 53 lines 39-46 describes the content displayed on the physical inputs define what functionality those particular input can render for the vehicle. As such, the dynamic adjustments and changes to the physical inputs of a vehicle further assist in customizing the user feel and interaction with a particular vehicle. Figure 36 examples vehicle functional such as wipers, air, phone, etc.),
wherein the processor of a first electronic apparatus of the two or more electronic apparatuses is configured to change the basic UI of the first electronic apparatus to a UI related to a user manipulation of the input device of a second electronic apparatus of the two or more electronic apparatuses (Figure 27 depicts the GUI/basic UI regards selection of the mode including senior, informed, intelligent, etc. Columns 42-43 lines 44-67 and 1-24, respectively, describes figure 27 to be an example of a screen that may be presented in the vehicle or a computing device or GUI in accordance with one embodiment of the present invention. Columns 52-53 lines 54-67 and 1-10 describes the screen/GUI/basic UI of the dial to select the mode (a second electronic device receiving a user input) such that after selection of the mode (figure 27) all dials (including a first dial) displays the mode selected (figure36).).
Regarding claim 2, Penilla discloses the system as claimed in claim 1, wherein the function of the vehicle includes at least one of a function provided by the vehicle or a function provided by an in-vehicle infotainment (IVI) system disposed in the vehicle (Figure 36 reference dials/knobs with depicts functions provided by the vehicle. In so far as this claim the definition of an infotainment is to provide entertainment and information. Figure 36 depicts dials to comprise information (i.e. wipers, volume, phone, tune, local deals, songs, any displayed images including text or pictorial is regarded to be “information” as all displayed images are intended to inform the user) and entertainment (i.e. tune, local deals, songs, note reference overall between information and entertainment.).
Regarding claim 3, Penilla discloses the system as claimed in claim 1, further comprising a memory configured to store profile data for each user of a plurality of different users including information on the function of the vehicle preset for each user (column 14 lines 11-36 describes storing user’s profile of a UI configuration on a cloud server accessible by the vehicle), 
wherein the processor of the first electronic apparatus is configured to: 
control the display of the first electronic apparatus to display a UI for user selection in response to starting of the vehicle (Column 14 lines 25-55 describes the user’s save UI is transferred to the display of the vehicle and includes APPs wherein a learned action for a user’s saved profile can cause an APP icon to be displayed or preset to start at a particular time. Column 21 lines 43-55 examples the user always views the weather at a particular time such that the weather icon (APP) will automatically start to be displayed. Columns 35-36 lines 54-67 and 1-4 describes a certain time to regard when the user will most likely start the vehicles engine and perform execution of an APP.), 
control the display of the first electronic apparatus to display a basic UI corresponding to the function of the vehicle set for a previously selected user based on profile data of the previously selected user in response to a preset time elapsing without receiving an input to the input device of the first electronic apparatus while the UI for user selection is displayed on the display of the first electronic apparatus (Column 9 lines 3-14 describes the custom configuration UI to be associated with a vehicle for a period of time after receiving credentials to access the user account. The period of time for a session may regard a period of inactivity or until logged out by the user account. When the period of time is until logout this inherently may include other inputs as long as that input is not a logout input so that display the custom configuration UI of the logged in user is displayed. The description identifies period of inactivity or a logout input such that a period of inactivity may exist and will not logout the user if the period of time is to regard the logout input.), and 
control the display of the first electronic apparatus to display a basic UI corresponding to the function of the vehicle set for a newly selected user based on the profile data of the newly selected user based on the newly selected user being newly selected through the input device of the first electronic apparatus while the UI for user selection is displayed on the display of the first electronic apparatus (column 9 lines 3-14 such that logging in a user to display their custom configuration UI who was previously logout at is within the scope of interpretation of a newly selected user).
Regarding claim 8, Penilla discloses the system as claimed in claim 1, wherein the processor of first electronic apparatus is configured to control the display of the electronic apparatus to change the UI related to the user manipulation back to the basic UI in response to a preset time elapsing without receiving an input by the input device of the first electronic apparatus and the input device of the second electronic apparatus while the UI related to the user manipulation is displayed on the display of the first electronic apparatus (Column 9 lines 3-14 describes the custom configuration UI to be associated with a vehicle for a period of time after receiving credentials to access the user account. The period of time for a session may regard a period of inactivity. A non logged in account interpreted as the non-customized or basic UI. Figure 36 depicts the input device and another input device wherein columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. Thereby describing both/all input devices of figure 36 will change depending on the signed in account.).
Regarding claim 9, Penilla discloses the system as claimed in claim 1, wherein the processor of the first electronic apparatus is configured to control the display of the first electronic apparatus to change a first basic UI to a third UI corresponding to a function associated with a second function in response to the user manipulation on the input device of the second electronic apparatus while the first basic UI corresponding to a first function of the vehicle is displayed on the display of the first electronic apparatus and a second basic UI corresponding to the second function of the vehicle is displayed on the display of the second electronic apparatus based on the profile data of the user (Figure 36 depicts the input device and another input device wherein columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account and figure 27 depicts the GUI regards selection of the mode including senior, informed, intelligent, etc. Thereby describing selection of a mode on a input device (another input device) to change the mode of all input devices to (for example) senior mode.).
Regarding claim 10, Penilla discloses the system as claimed in claim 1, wherein the processor of the first electronic apparatus is configured to control the display of the first electronic apparatus to change the basic UI to a UI corresponding to a function associated with an executed function in response to a function of a plurality of functions provided by an IVI system disposed in the vehicle being executed while the basic UI is displayed on the display of the first electronic apparatus (Column 9 lines 3-14 describes the custom configuration UI to be associated with a vehicle for a period of time after receiving credentials to access the user account. The period of time for a session may regard a period of inactivity or until logged out. A non logged in account interpreted as the non-customized or basic UI.).
Regarding claim 11, Penilla discloses the system as claimed in claim 10, wherein the processor of the first electronic apparatus is configured to control the display of the first electronic apparatus to change the UI corresponding to the function associated with an executed function back to the basic UI in response to the function executed in the IVI system being terminated (Column 9 lines 3-14 describes the custom configuration UI to be associated with a vehicle for a period of time after receiving credentials to access the user account. The period of time for a session may regard a period of inactivity or until logged out (both functions of termination). A non logged in account interpreted as the non-customized or basic UI.).
Regarding claim 12, Penilla discloses the system as claimed in claim 1, wherein the first electronic apparatus further comprises a communicator comprising circuitry (figure 19A reference input output buffer 1916), 
wherein the processor of the first electronic apparatus is configured to: 
control the display of the first electronic apparatus (column 32 lines 16-34 describes the buffer 1916 to transmit the code of the APP to display devices) to display a UI for selecting one of a plurality of preset destinations based on the profile data of the user in response to a navigation function provided by an IVI system disposed in the vehicle being executed (columns 35-36 lines 54-67 and 1-4 describes recording history of certain destinations by the GPS), and 
control the communicator of the first electronic apparatus to transmit information about a selected destination to the IVI system in response to the destination being selected on the UI for selecting the destination through manipulation of the input device of the first electronic apparatus  (Figure 23 reference contextual recommendation of a destination described in column 36 lines 5-32 degree of confidence to anticipate what the user will want to do in terms of location destinations and data points utilized for confidence anticipation includes history of certain destinations as recorded by GPS.).
Regarding claim 13, Penilla discloses the electronic apparatus as claimed in claim 1, wherein the first electronic apparatus further comprises a communicator comprising circuitry (figure 19A reference input output buffer 1916), 
wherein the processor of the first electronic apparatus is configured to: 
control the display of the first electronic apparatus to display a UI for selecting one of a plurality of preset contact addresses based on the profile data of the user in response to a call function provided by an IVI system disposed in the vehicle being executed, and 
control the communicator of the first electronic apparatus to transmit information about a selected contact address to the IVI system in response to the contact address being selected on the UI for selecting the contact address through manipulation of the input device of the first electronic apparatus (Column 22 lines 4-22 describes the custom confirmation displayed to call a contact stored on the portable device can be populated and mirrored to the display device for specific functions of communication. Figure 36 depicts the informed mode to include contact input phone tablet.).
Regarding claim 14, Penilla discloses the electronic apparatus as claimed in claim 1, wherein the processor of the first electronic apparatus is configured to: 
control the display to display of the first electronic apparatus a UI for selecting an Internet of Things (IoT) device based on the profile data of the user in response to the vehicle being located within in a preset distance from a destination set by a navigation function executed in an IVI system disposed in the vehicle, and 
control the display to display a UI for controlling a selected IoT device in response to the IoT device being selected on the UI for selecting the IoT device through manipulation of the input device of the first electronic apparatus (Columns 24-25 lines 45-67 and 1-24 describes displaying on the vehicle interface whether the user is driving around certain local merchants the user can be provided with notifications of availability of those particular things or goods via cloud service stored calendar of their profile. The vehicle computing device comprising access to the internet and enabling purchasing of items describes the vehicle input device as an internet of things device as claimed.).
Regarding claim 15, Penilla discloses the system as claimed in claim 1, wherein the processor of the first electronic apparatus is configured to control the display of the first electronic apparatus to display a UI corresponding to function frequently used by the user during driving on at least one region of the display on which the basic UI is displayed based on the profile data of the user, and 
the function frequently used by the user during driving includes a function previously set as frequently used by the user during driving from among a plurality of functions provided by an IVI system disposed in the vehicle (column 17 lines 7-15 describes the customization (of the UI) to be arranged according to frequency of use. Before selection of the frequency of use is considered the basic UI and after selection of frequency of use is considered the UI. Column 17 lines 39-50 describes once the user has customized the UI that customized UI can be saved to the user account profile. Column 14 lines 12-24 describes the custom UI for saved profiled of a user based on a vehicle being driven.).
Regarding claim 16, Penilla discloses the system as claimed in claim 15, wherein the first electronic apparatus further comprises a communicator comprising circuitry (figure 19A reference input output buffer 1916), 
wherein the processor of the first electronic apparatus is configured to: 
control the function of the vehicle corresponding to the basic UI in response to receiving a first manipulation on the input device of the first electronic apparatus based on the basic UI and the UI corresponding to the function frequently used by the user during driving being displayed together on the display (figure 36 depicts senior mode such that rotation input of the dial changes volume (for example)), and 
control the communicator of the first electronic apparatus to transmit a command for executing the function frequently used by the user during driving to the IVI system in response to receiving a second manipulation on the input device of the first electronic apparatus (figure 36 reference depiction of executed function. For example, the dial depicting volume executes the function of varying volume based on rotation.).
Regarding claim 17, Penilla discloses the system as claimed in claim 1, wherein the first electronic apparatus further comprises a communicator comprising circuitry (figure 19A reference input output buffer 1916), 
wherein the processor of the first electronic apparatus is configured to control the display of the first electronic apparatus to display the basic UI based on the received profile data of the user in response to the profile data of the user being received through the communicator from an external mobile device (columns 21-22 lines 56-67 and 1-22 describes the user’s smart phone/mobile device 210 to be synchronized with the user interface such that the UI can be customized based on the applications running on the smart phone/mobile device 210).
Regarding claim 18, Penilla discloses the system as claimed in claim 1, wherein the first electronic apparatus further comprises a communicator comprising circuitry, 
wherein the processor of the first electronic apparatus is configured to, in response to information about a content being reproduced in an external mobile device being received, control the communicator to transmit the received information about the content to an IVI system disposed in the vehicle, and 
the IVI system is configured to play the content being reproduced in the external mobile device based on the information received from the electronic apparatus (columns 21-22 lines 56-67 and 1-22 describes the user’s smart phone/mobile device 210 to be synchronized with the user interface such that the UI can be customized based on the applications running on the smart phone/mobile device 210).
Regarding independent claim 19, Penilla discloses a method of controlling a system comprising two or more electronic apparatuses disposed in a vehicle (Figure 1 reference vehicle 160 comprising electronics 162 to operate custom configuration as described in column 10 lines 27-30 and column 20 lines 51-58 depicted in figure 36 to comprise a plurality of physical inputs devices in the form of dials that can be pressed turned dialed, touched on display screen comprised on each physical input device.), wherein each electronic apparatus includes an input device including a body configured to be rotatable and pushable and a display disposed on the body (Columns 52-53 lines 54-67 and 1-10 respectively describes figure 36 to regard physical input dials allowed to twist turn (rotatable) be pressed (pushable) be pulled or selected and may also include a screen (display) that provides the readout of the text shown in the examples. Figure 36 depicts the physical input dials to comprise a body with disposed screen (display).), 
the method comprising: 
acquiring profile data of a user including preset information for function of the vehicle (Column 31 lines 35-54 describes the vehicle system 1900 comprising CPU 1914 to acquire information including APPs 104 and transmit information to displays 210a-c wireless and/or wired displays 210d. Columns 52-53 lines 54-67 and 1-10 describes the displays to regard hybrid physical/display controls in the form of dials. Column 53 describes the display to change based on the interactive mode exampling a senior mode. Columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. The user account is described in column 54 lines 8-15 to regard interactive modes or settings to allow vehicle customization of certain features automatically based on the user account. Figure 36 depicts examples of the senior mode to include vehicle functional such as wipers, volume, tune, and air. Please note that while figure 36 is emphasized due to the limitation of a rotatable pushable display body, the entirety of the specification regards user profiles customizing vehicle display GUIs.); 
displaying a basic UI corresponding to the function of the vehicle (figure 36 reference depicted UI based on mode (senior, intelligent, informed)) based on the acquired profile data of the user (Columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. Column 13 lines 16-34 emphasizes customizing the user account/profile for vehicle allowing interaction modes which define way of access-input, look and feel, content, simplicity, complexity, skins, etc. of the user interfaces or controls of the vehicle which can extend to physical inputs, such as knobs, switches, buttons, dials.); 
controlling the function of the vehicle corresponding to the basic UI in response to receiving an input to the input device (Column 53 lines 39-46 describes the content displayed on the physical inputs define what functionality those particular input can render for the vehicle. As such, the dynamic adjustments and changes to the physical inputs of a vehicle further assist in customizing the user feel and interaction with a particular vehicle. Figure 36 examples vehicle functional such as wipers, air, phone, etc.); and
changing the basic UI of a first electronic apparatus of the two or more electronic apparatuses to a UI related to a user manipulation of the input device of a second electronic apparatus of the two or more electronic apparatuses (Figure 27 depicts the GUI/basic UI regards selection of the mode including senior, informed, intelligent, etc. Columns 42-43 lines 44-67 and 1-24, respectively, describes figure 27 to be an example of a screen that may be presented in the vehicle or a computing device or GUI in accordance with one embodiment of the present invention. Columns 52-53 lines 54-67 and 1-10 describes the screen/GUI/basic UI of the dial to select the mode (a second electronic device receiving a user input) such that after selection of the mode (figure 27) all dials (including a first dial) displays the mode selected (figure36).).
Regarding independent claim 20, Penilla discloses an input system for a vehicle including a plurality of electronic apparatuses (Figure 1 reference vehicle 160 comprising electronics 162 to operate custom configuration as described in column 10 lines 27-30 and column 20 lines 51-58. Figure 36 depicts a plurality of electronic apparatuses/dials), the input system comprising: 
a first electronic apparatus configured to display a first basic UI corresponding to a first function of the vehicle based on profile data of a user including information preset for functions of the vehicle (Figure 36 reference any one dial with depicted function and corresponding basic UI. Columns 53-54 lines 64-67 and 1-7 describes the modes (including senior mode) can be set by the user in the vehicle, via a user device, at a website, or some other way that can be associate to a user account and a given profile of that account. Column 13 lines 16-34 emphasizes customizing the user account/profile for vehicle allowing interaction modes which define way of access-input, look and feel, content, simplicity, complexity, skins, etc. of the user interfaces or controls of the vehicle which can extend to physical inputs, such as knobs, switches, buttons, dials.); and 
a second electronic apparatus configured to display a second basic UI corresponding to a second function of the vehicle based on the profile data of the user (figure 36 reference any other one dial with depicted second function and corresponding basic UI), and 
wherein each of the first and second electronic apparatuses includes an input device including a body configured to be rotatable and pushable and a display disposed on the body (Columns 52-53 lines 54-67 and 1-10 respectively describes figure 36 to regard physical input dials allowed to twist turn (rotatable) be pressed (pushable) be pulled or selected and may also include a screen (display) that provides the readout of the text shown in the examples. Figure 36 depicts the physical input dials to comprise a body with disposed screen (display).), each of the first and second electronic apparatuses are configured to control functions of the vehicle corresponding to the first or second basic UI based on receiving an input on each input device (Column 53 lines 39-46 describes the content displayed on the physical inputs define what functionality those particular input can render for the vehicle. As such, the dynamic adjustments and changes to the physical inputs of a vehicle further assist in customizing the user feel and interaction with a particular vehicle. Figure 36 examples vehicle functional such as wipers, air, phone, etc.), and the first basic UI is changed to a UI related to a user manipulation of the input deice of the second electronic apparatus (Figure 27 depicts the GUI/basic UI regards selection of the mode including senior, informed, intelligent, etc. Columns 42-43 lines 44-67 and 1-24, respectively, describes figure 27 to be an example of a screen that may be presented in the vehicle or a computing device or GUI in accordance with one embodiment of the present invention. Columns 52-53 lines 54-67 and 1-10 describes the screen/GUI/basic UI of the dial to select the mode (a second electronic device receiving a user input) such that after selection of the mode (figure 27) all dials (including a first dial) displays the mode selected (figure36).).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being obvious over Penilla.
Regarding claim 4, Penilla discloses the system as claimed in claim 1, wherein the processor of the first electronic apparatus is configured to: 
control the display of the first electronic apparatus to display a UI corresponding to a function frequently used by the user at a time of starting the vehicle (Column 14 lines 25-55 describes the user’s save UI is transferred to the display of the vehicle and includes APPs wherein a learned action for a user’s saved profile can cause an APP icon to be displayed or preset to start at a particular time. Column 21 lines 43-55 examples the user always views the weather at a particular time such that the weather icon (APP) will automatically start to be displayed. Columns 35-36 lines 54-67 and 1-4 describes a certain time to regard when the user will most likely start the vehicles engine and perform execution of an APP.) among functions of the vehicle, based on the profile data of the user in response to starting of the vehicle (column 17 lines 7-15 describes the customization (of the UI) to be arranged according to frequency of use), and 
control the display of the first electronic apparatus to display the basic UI corresponding to the function of the vehicle set for the user based on the profile data of the user in response to a preset time elapsing without receiving an input on the input device [ ] (Column 9 lines 3-14 describes the custom configuration UI to be associated with a vehicle for a period of time after receiving credentials to access the user account. The period of time for a session may regard a period of inactivity or until logged out by the user account. When the period of time is until logout this inherently may include other inputs as long as that input is not a logout input so that display the custom configuration UI of the logged in user is displayed. The description identifies period of inactivity or a logout input such that a period of inactivity may exist and will not logout the user if the period of time is to regard the logout input.).
Penilla discloses that the customization regards a function of frequently used (column 17 lines 7-15 describes the customization (of the UI) to be arranged according to frequency of use) but does not specifically disclose to control the display of the first electronic apparatus to display the basic UI corresponding to the function of the vehicle set for the user based on the profile data of the user in response to a preset time elapsing without receiving an input to the input device of the first electronic apparatus while the UI corresponding to the function frequently used by the user at the time of starting the vehicle is displayed on the display of the first electronic apparatus.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Penilla’s display of a frequency of use customized UI based on a user profile to be displayed during a period of inactivity while the user is logged into their profile without undue experimentation as both the ability of organizing by frequency of use and the ability to display a UI during a period of inactivity are described by Penilla such that each ability combined in the temporal order would operate in the same manner as each ability individually. 
In other words, displaying a UI of a user profile organized by frequency of use is performed the same regardless of the time period being a period of inactivity or not.
Regarding claim 5, Penilla discloses the system as claimed in claim 4, wherein the function frequently used by the user at the time of starting the vehicle includes at least one function previously set as frequently used by the user at the time of starting the vehicle from among a plurality of functions provided by an IVI system disposed in the vehicle (the claim language reiterates that which is already inherent to frequently used. In order to describe a function as frequently used it must be frequently used. The system of Penillas (interpreted to be an IVI system) describes in column 17 lines 7-15 describes the customization (of the UI) to be arranged according to frequency of use which inherently includes at least one arrangement).

Allowable Subject Matter
5.		Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, Penilla discloses the system as claimed in claim 5, wherein the first electronic apparatus further comprises a communicator comprising circuitry (figure 19A reference input output buffer 1916), 
wherein the processor of the first electronic apparatus is configured to: 
control the communicator of the first electronic apparatus to transmit a command for executing the function (column 32 lines 16-34 describes the buffer 1916 to transmit the code of the APP to display devices) frequently used by the user at the time of starting the vehicle to the IVI system in response to the input device of the first electronic apparatus being pushed (Columns 52-53 lines 54-67 and 1-10 respectively describes figure 36 to regard physical input dials allowed to twist turn (rotatable) be pressed (pushable) be pulled or selected and may also include a screen (display) that provides the readout of the text shown in the examples.) while the UI corresponding to the function frequently used by the user (column 17 lines 7-15 describes the customization (of the UI) to be arranged according to frequency of use) at the time of starting the vehicle is displayed on the display of the first electronic apparatus (Implies the time of vehicle start and time of input device being pushed is the same. Column 14 lines 25-55 describes the user’s save UI is transferred to the display of the vehicle and includes APPs wherein a learned action for a user’s saved profile can cause an APP icon to be displayed or preset to start at a particular time. Column 21 lines 43-55 examples the user always views the weather at a particular time such that the weather icon (APP) will automatically start to be displayed. Columns 35-36 lines 54-67 and 1-4 describes a certain time to regard when the user will most likely start the vehicles engine and perform execution of an APP.).
However, while it may be considered obvious to display frequency of use arrangement of the UI during any time period, Penilla does not regard push manipulation termination as any plausible time period to perform an action. Therefore, Penilla does not specifically disclose to control the display of the first electronic apparatus to display the basic UI based on the profile data of the user in response to the function frequently used by the user at the time of starting the vehicle being terminated.
Please note this requires claims 4, 5, and 6 to be amended into the independent claim as the allowable subject matter is identified as “further comprising”. Detection of push manipulation termination is well known in the art along with performing display operations in response thereto.

Response to Arguments
6.		Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Applicant argues newly amended subject matter substantially similar to previous claim 7. The prior rejection of claim 7 cited Penilla figure 27 which is described in columns 42-43 lines 44-67 and 1-24 respectively to be an example of a screen that may be presented in the vehicle or a computing device or GUI in accordance with one embodiment of the present invention. The screen allows a user to select a mode used to identify the type of interactivity. Further, the prior rejection cited figure 36 which depicts the displays of the dials corresponding to a selected mode. Columns 52-53 and lines 54-67 and 1-10 respectively describes the dials to include screen allowing user selection (figure 27) such that for example, a senior mode can be selected for the vehicle indicating the dials should be maintained as simplified as possible. Thereby describing the dials themselves allowing the selection of the mode of which the dials display. This rejection was not acknowledged in the remarks filed 7/7/2022. Therefore, the prior rejection interpretation is upheld modified in view of the newly amended subject matter. This action is final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622